Citation Nr: 0609078	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right shoulder injury, to 
include arthritis.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left shoulder injury, to 
include internal derangement.

3.  Entitlement to service connection for a low back 
disorder, to include intervertebral disc syndrome.

4.  Entitlement to a disability rating in excess of 10 
percent for cervical spine strain/sprain with minimal 
degenerative changes of the thoracic spine.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to July 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for residuals of a right 
shoulder injury, to include arthritis, and for residuals of a 
left shoulder injury, to include internal derangement.  The 
RO also denied the claims of entitlement to service 
connection for a low back disorder, to include intervertebral 
disc syndrome, and a disability rating in excess of 10 
percent for cervical spine strain/sprain with minimal 
degenerative changes of the thoracic spine.  In December 
2003, the Board remanded the appeal for further development.

The veteran was scheduled for a Board hearing in Washington, 
DC; however, the record shows that he cancelled that hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2005).  

The Board notes that, in June 2002, the veteran filed claims 
of entitlement to service connection for a stomach condition, 
a bilateral leg condition, foot fungus, and for sinusitis, 
and requested that a previously denied claim of entitlement 
to service connection for arthritis of the spine be reopened.  
A review of the veteran's claims folder indicates that, to 
date, these claims have not been adjudicated by the RO.  
Therefore, these claims are referred back to the RO for 
appropriate disposition.

The Board also notes that, in a written brief submitted on 
behalf of the veteran by his service representative in 
February 2003, it was contended that the veteran also was 
entitled to a separate compensable evaluation for a left arm 
condition, including as secondary to the service-connected 
cervical spine strain/sprain with minimal degenerative 
changes of the thoracic spine.  As the RO has not adjudicated 
this claim in the first instance, the issue of entitlement to 
service connection for a left arm condition, including as 
secondary to the service-connected cervical spine 
strain/sprain with minimal degenerative changes of the 
thoracic spine, also is referred back to the RO for 
appropriate disposition.

The issues of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of a right shoulder injury, to 
include arthritis, whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of a left shoulder injury, to 
include internal derangement, and entitlement to service 
connection for a low back disorder, to include intervertebral 
disc syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's cervical spine strain/sprain with minimal 
degenerative changes of the thoracic spine has manifested in 
complaints of pain and slight overall limitation of motion; 
however, even when pain is considered, the veteran's 
disability is not shown to result in functional loss 
consistent with or comparable to moderate limitation of 
motion of the cervical spine; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; the combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or to otherwise result in functional loss 
due to limitation of motion that warrants the assignment of a 
higher evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for cervical spine strain/sprain with minimal degenerative 
changes of the thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5290 (2001) (effective prior to September 23, 2002); 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5290 (2002) (effective from September 23, 2002, 
to September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003) (effective 
from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of an April 2004 notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  In this regard, the 
letter informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for an increased rating.  The letter also informed him of his 
and VA's duties in obtaining evidence.  The letter further 
asked him to inform VA of any other evidence that may support 
his claim and to send any evidence in his possession.  While 
the VCAA notice for an increased rating in this case did not 
include a discussion of the effective date element, see 
Dingess/ Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), the claim for an increased rating 
is being denied, and no effective date will be assigned.  
Hence, there can be no possibility of prejudice to the 
veteran.

In addition, VA provided the veteran with a copy of the 
appealed January 2002 rating decision, September 2002 
statement of the case, December 2003 Board remand, and May 
2005 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made by the veteran in 
support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  



II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5290, 38 C.F.R. § 4.71a (2001).  The Board notes that the 
veteran's disability has been evaluated by analogy.  38 
C.F.R. § 4.20 (2005).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5243 as the new 
code for intervertebral disc syndrome and Diagnostic Code 
5237 for cervical strain.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

Note 1 states that the 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  

Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Under Diagnostic Code 5290, in effect through September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the cervical spine: 

30 percent for severe limitation of motion;
20 percent for moderate limitation of motion; and
10 percent for slight limitation of motion.

38 C.F.R. § 4.71a (2001).

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

100 percent for unfavorable ankylosis of the entire spine;
50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 
40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  
30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  
20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and
10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

38 C.F.R. § 4.71a (2003).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  Id.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5290, effective through 
September 25, 2003.  In support of this finding, the Board 
notes September 2001, June 2004, and March 2005 VA 
examination reports.

The September 2001 examination revealed normal curvature of 
the cervical spine and the following range of motion of the 
cervical spine: 60 degrees of flexion, 65 degrees of 
extension, 55 degrees of left lateral flexion, 40 degrees of 
right lateral flexion, and 60 degrees of rotation 
bilaterally.  

The June 2004 examination revealed normal posture and gait 
and the following range of motion of the cervical spine: 45 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion bilaterally, and 75 degrees of rotation 
bilaterally.  The examiner noted that there was no pain in 
any of the range of motion testing process.  Indeed, the 
examiner noted that the veteran denied pain throughout the 
examination process.  The examiner also noted that the 
veteran's new medication has significantly improved his 
symptoms such that he is now in less pain than he was in 
August 2000.  In an addendum, the examiner stated that there 
was no additional limitation due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.

The March 2005 examination revealed normal posture and gait 
and the following range of motion: 45 degrees of flexion, 45 
degrees of extension, 45 degrees of lateral flexion 
bilaterally, and 75 degrees of rotation bilaterally.  The 
examiner noted that there was no pain during this process.  
The examiner also noted that there was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.

The above evidence shows that the veteran has slight 
limitation of motion of the cervical spine with no pain of 
range of motion testing.  Compared to the recent March 2005 
examination findings, the Board notes that the veteran's 
right lateral flexion and rotation bilaterally were slightly 
more limited at the September 2001 examination, and that 
extension and lateral flexion bilaterally were slightly more 
limited at the June 2004 examination.  In light of the more 
recent findings, however, the Board finds that the veteran's 
disability picture more closely approximates the criteria for 
a 10 percent rating under Diagnostic Code 5290.  See 
Francisco, supra.  Even considering the earlier findings in 
isolation, the Board finds that his disability picture still 
more closely approximates the criteria for a 10 percent 
rating, especially given the absence of pain during range of 
motion testing.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the range 
of motion findings and the absence of pain on range of motion 
testing, a rating greater than 10 percent is not appropriate.  
Moreover, both of the above VA examination reports reflect no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  

The Board next finds that a higher rating is not warranted 
under any version of Diagnostic Code 5293/5243 for IDS.  In 
this regard, the Board again points to the September 2001, 
June 2004, and March 2005 VA examination reports.  

The September 2001 examination revealed 5/5 motor strength in 
the elbows, wrists, and fingers with full range of motion and 
normal sensation throughout the upper extremities.  Deep 
tendon reflexes in the upper extremities were 2+.

The June 2004 examination revealed a normal neurological 
examination of the upper extremities.  Tendon reflexes were 
normal and equal at the knees and ankles.  Lower extremity 
strength and sensory response were normal throughout.  

The March 2005 examination revealed normal and equal tendon 
reflexes at the elbows, knees, and ankles.  Strength was 
normal and equal in both the upper and lower extremities.  
Sensory responses were normal throughout.

Given the above, the Board finds that the objective medical 
evidence of record fails to show that the veteran's cervical 
spine disability is currently reflective of chronic 
neurological manifestations, or neurologic signs and symptoms 
resulting from IDS that are present constantly or nearly so.  
See Diagnostic Code 5293.  Thus, the Board finds that the 
veteran does not have IDS.  Therefore, the regulations 
pertaining to that disorder are not applicable.  

Lastly, the Board finds that a higher rating is not warranted 
under the current rating criteria.  In this regard, the 
evidence fails to show that the veteran has forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In this regard, the Board notes that 
the veteran's combined range of motion of the cervical spine 
has been 340 degrees, 285 degrees, and 330 degrees, and that 
he has normal gait and spinal contour.

The Board again notes the veteran's complaints of pain; 
however, the Board reiterates that this disability is 
evaluated based on limitation of motion due to pain.  Thus, 
given the range of motion findings and the absence of pain 
during range of motion testing, a rating greater than 10 
percent is not appropriate.  Moreover, both June 2004 and 
March 2005 VA examination reports reflect no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's cervical spine strain/sprain 
with minimal degenerative changes of the thoracic spine.  
After review, however, the Board finds that a higher rating 
is not warranted under either rating criteria in effect prior 
to September 23, 2002, or from September 23, 2002, to 
September 25, 2003.  

The Board also notes that the veteran's disability has been 
characterized as having minimal degenerative changes of the 
thoracic spine.  Initially, the Board notes that service 
connection is not in effect for a low back disability.  
However, to obtain a comprehensive picture of the veteran's 
overall disability picture, the Board has considered the 
range of motion of his lumbar spine.  In this regard, both 
June 2004 and March 2005 VA examinations found normal range 
of motion of the lumbar spine with no pain on testing.  Thus, 
taking together the range of motion of the cervical and 
lumbar spines, the Board finds that the minimal degenerative 
changes of the thoracic spine adds little to veteran's 
overall disability picture.  Furthermore, a July 2000 private 
imaging report reflects a normal MRI (magnetic resonance 
imaging) of the thoracic spine.  Likewise, an October 2003 
private medical record reflects that an October 2003 thoracic 
MRI was within normal limits.

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's disability.


ORDER

A disability rating in excess of 10 percent for cervical 
spine strain/sprain with minimal degenerative changes of the 
thoracic spine is denied.


REMAND

In the December 2003 remand, the Board requested, in part, 
that the RO send the veteran and his representative a letter 
that complies with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect 
to each of the issues on appeal.  Accordingly, in April 2004, 
the RO sent the veteran and his representative a letter.  
However, the letter did not inform the veteran of the 
information and evidence necessary to reopen a previously 
denied claim for service connection.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, with respect to the issues of whether new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for residuals of right and 
left shoulder injuries, the appeal must be remanded for 
compliance with the December 2003 Board remand.

With respect to the claim of entitlement to service 
connection for a low back disorder, to include intervertebral 
disc syndrome, the Board observes that further development is 
required prior to adjudicating the claim.  The Board notes 
that the record contains two VA examination reports, dated 
June 2004 and March 2005, that were completed by the same 
examiner.  In both reports, the examiner stated that review 
of the veteran's service medical records showed no entries 
related to the lumbar spine, lumbar pain, or other low back 
symptoms.  After review, however, the Board observes that the 
service medical records contain several entries related to 
low back pain.  In this regard, July 1975, January 1978, 
August 1979, and October 1979 entries reflect complaints of 
low back pain and a diagnosis of muscle strain.  As the 
examiner's opinion was not based on a complete review of the 
veteran's claims file, the RO should obtain a new medical 
opinion regarding the etiology of the veteran's low back 
disorder, to include intervertebral disc syndrome.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on REMAND does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
residuals of a right shoulder injury, to 
include arthritis; whether new and 
material evidence has been received to 
reopen the claim of entitlement to service 
connection for residuals of a left 
shoulder injury, to include internal 
derangement; and entitlement to service 
connection for a low back disorder, to 
include intervertebral disc syndrome, the 
RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to reopen a previously denied claim as 
well as to establish service connection, 
to include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman, supra.  
The letter should also indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which portion, 
if any, VA will attempt to obtain on his 
behalf.  Lastly, the letter should request 
that he provide any evidence in his 
possession that pertains to his claims.

2.  The veteran's claims file, to include 
a copy of this REMAND, is to be referred 
to the examiner who completed the June 
2004 and March 2005 VA examination 
reports.  Based on a review of the record, 
to include the veteran's service medical 
records, the examiner should state whether 
it is at least as likely as not that the 
veteran's current low back disorder, to 
include intervertebral disc syndrome, is 
related to service.  In particular, the 
examiner should note the entries in the 
service medical records dated July 1975, 
January 1978, August 1979, and October 
1979, reflecting complaints of low back 
pain and a diagnosis of muscle strain.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

If the examiner who completed the June 
2004 and March 2005 VA examination reports 
is not available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.

3.  After the foregoing, the RO should 
readjudicate the issues of whether new and 
material evidence has been received to 
reopen the claim of entitlement to service 
connection for residuals of a right 
shoulder injury, to include arthritis, 
whether new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
residuals of a left shoulder injury, to 
include internal derangement, and 
entitlement to service connection for a 
low back disorder, to include 
intervertebral disc syndrome.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


